Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    314
    615
    media_image1.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Scheneider (US PG Pub 2013/0104682) teaches the housing 11 in a can 13 that is integrally molded to an inner face of the housing 11. The can 13 has an inside 
Yamamoto  (US PG Pub 20200373795) teaches rotor resin assembly 120-1 includes the shaft 123 that is formed to have a knurled portion 123a, a ring-shaped rotor magnet 122 of the rotor 120, and a resin portion 124 that combines the shaft 123 and the rotor magnet 122. The rotor resin assembly 120-1. he rotor resin assembly 120-1 according to Embodiment 1. The rotor resin assembly 120-1 is obtained by integrating the annular rotor magnet 122 and the shaft 123 with the resin portion 124 that is formed by injection from a vertical molding machine. The resin portion 124 has a plurality of ribs 124j that are formed to radially extend from the shaft 123 and also extend in the axial direction. The ribs 124j connect a cylindrical portion 124g formed on an outer periphery of the shaft 123 and a cylindrical 
Itaya (5,550,994) teaches he rotary body 31 is molded of plastic material which is composed of at least one selected from the essentially consisting of polybutylene terephthalate, polyacetal and nylon (PA), and includes glass fiber. Any plastic material specified above has a softening point t1 in a range of about 170.degree. C. to 240.degree. C. The softening point t1 is higher than the motor use temperature T which is generally in a range of, for example, about -40.degree. C. to about +120.degree. C. Therefore, the rotor body 31 will never be softened during the rotation of the motor 1, but Ishikawa doesn’t teaches wherein the complementarily-enacable interface elements are circumferentially asymmetric as claimed in claim 1.
  Ito (JP2006288069) teaches the differential device 10 transmits power transmitted from an engine to the propeller shaft 1 to a pair of drive shafts 2 that are rotation axes of left and right wheels. There is an appropriate rotational speed to each drive shaft 2 according to the load acting on each drive shaft 2 as the vehicle travels. The differential device 10 is accommodated in a ring gear 11 that meshes with a drive pinion 3 attached to an end of the propeller shaft 1, a differential case 12 to which the ring gear 11 is attached, and a differential case 12. A pinion shaft 13 fixed to the differential case 12 and a pair of pinion gears 14, a pair of side gears 15 accommodated in the differential case 12 and meshed with the pair of pinion gears 14 and mounted on the drive shaft 2, and a pinion shaft It comprises at least 3 and the shaft fixing member 
Koike (JP11204320) teaches   Magnet (12) comprises 90-99 wt% of rare earth magnet powder of Nd-Fe-B group and 1-10 wt% of epoxy resin (14) as polymeric material. Epoxy resin film (14) of thickness 5-50microns or a metal plated layer is coated on top of the magnet. A resin film (16) of thickness 1-20 microns or a metal plated layer is coated on the epoxy resin film, but Koike doesn’t teaches wherein the complementarily-enacable interface elements are circumferentially asymmetric as claimed in claim 1.
Kono (JP01186157) teaches  threaded shaft 2 of an insertion component is set to a stationary core C<SB>2</SB> by phase positioning with 2 face width flatly cut at two positions at the rounded shaft, and a magnetized ringlike rotor magnet 1 is set to a movable core C<SB>1</SB>. A rare earth series magnet 3 magnetized in a thrust direction and a positioning block 4 are buried in the core C<SB>1</SB>. A coil spring 6, a retaining plate 5, and a cap 8 for preventing the plate 5 from flying out are mounted on the core C<SB>2</SB> so as not to displace the magnet 1. The core C<SB>1</SB> is coupled to the core C<SB>2</SB>, resin is poured between the magnet 1 and the shaft 2, and a sleeve 7 is injection molded. Thus, the phase-positioning of the magnet and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 14, 2022